DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “is provided” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  It appears to be an address rather than a description.  A new Application Data Sheet with a descriptive title should be submitted; and
On page 8, the last line, “first cap 142a” should be “first cap 140a”.
Appropriate correction is required.

Claim Comment
            It appears that claims 11 and 12 were intended to depend claim 10, as opposed to claim 9.  However, the claims 11 and 12 will be examined as filed, that is, depending from claim 9.  The Applicant should check the dependency of the claims to ensure they depend from the proper claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (U.S. Patent 7,147,393).
In regard to claim 1, Yoon discloses a package comprised of a hollow body 40 having a knob end 21 (see Figure 1) and an open end (covered by cap 50, see Figure 4) with sides 20 of the body being parallel for a majority of the length of the body wherein an area of the knob end 21 being less than an area of a transverse section near a midpoint of the body, a screw including a knob 10 and a threaded spindle 11 rotatably coupled to the body with the knob extending from the body at the knob end and the spindle extending longitudinally within the body from the knob toward the open end and a cap 50 having a first end configured to engage the open end of the body,  a flat end face (defined by element 54, see Figure 5) at a second end opposite the first end and a flare 54 (see Figure 5) at the second end of the cap.  It is noted that statements of intended use, such as “A deodorant package” do not lend any patentable structure to the claim.  Further, the Yoon device is capable of dispensing a solid deodorant product.
In regard to claim 2, the cap 50 is flared (at 54) such that the flat end face has an area that is greater than the area of the transverse section of the package near the midpoint of the body.
            In regard to claim 3, the knob end of the package has a shape, in profile, that “cooperates” with a shape of the flare such that the package can nest with another similarly shaped package with sides of the packages in face to face contact, i.e., i.e., although not intended 
            In regard to claim 4, a ridge 26 extends around at least a portion of an inner surface of the body at the open end (see Figure 1).
            In regard to claim 5, the knob end 21 is rounded and thereby has a rounded end.
            In regard to claim 8, the flare 54 is flange shaped with opposite faces defining respective parallel planes.
            In regard to claim 10, Yoon discloses a package having a tubular body 40 with first end second ends, a screw rotatably coupled to the body at the first end with a knob 10 of the screw positioned proximate the first end  and a spindle 11 of the screw extending along a longitudinal axis of the body toward the second end, a piston 30 positioned within the body and engaging the spindle such that rotation of the screw drives the piston axially within the body, a cap 50 having a first end configured to engage the second end of the body,  a second end having a planar face (defined by element 54) lying perpendicular to the longitudinal axis of the body and a flare 54 proximate the end face such that the end face has a dimension that is greater than a corresponding transverse dimension of the first end of the cap (see Figure 5).  As discussed above, statements of intended use do not lend any patentable structure to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
Although the Yoon reference does not disclose a label on the package, the examiner takes official notice that such dispensing packages commonly include labels thereon in order to inform the consume of the product type, application instructions, ingredients, etc.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Yoon package can include such a label in order to supply the consumer with such information.  Further, as the Yoon package is intended to be stored with the open end oriented downward (see column 7, lines 22-29), such a label would obviously be oriented to be right-reading when the open end is oriented downward.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Linton (U.S. Patent 3,236,417).
In regard to claim 7, although the flare 54 does not include a curved shape which transitions from a vertical sidewall of the package to a transverse plane, as claimed, attention is directed to the Linton reference, which discloses another dispenser having a flared cap 13 intended to be stored in an inverted position while resting the flared end of the cap on a surface 17 (see column 1, lines 62-65) wherein the flare includes a curved shape (see Figure 1) which transitions from a vertical sidewall  to a transverse plane 16.  Such a curved shape enables .

Allowable Subject Matter
Claims 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should claims 11 and 12 be amended to depend from claim 10, as noted above they would be rejected under 35 USC 102(a)(1) as anticipated by Yoon as follows:
            In regard to claim 11, a surface area of the end face of the cap is greater than a transverse sectional area of the first end of the cap.
            In regard to claim 12, as discussed above, a ridge 26 extends around an inner surface of the body proximate the second end of the body (it is noted there are three ridges and thereby the ridges are considered to “extend around” an inner surface of the body, see column 6, lines 23-28).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hayes and Miranda references are cited for disclosing other pertinent structures.  It is noted the Linton reference (cited above) further includes a perforated applicator surface for dispensing a gel.  Such a feature is present in the Applicant’s disclosure, but has not been claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
3/24/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754